MEMORANDUM, ORDER AND CERTIFICATE
NEESE, District Judge.
The defendant Edna Marie Seagroves Nunley, whose notice of appeal from the judgment of her conviction herein was allowed nunc pro tunc, see memorandum opinion and order herein of September 15, 1972, filed in this Court a motion for leave to proceed on appeal in forma pauperis, together with a proper affidavit, 28 U.S.C. § 1915(a); Rule 24(a), Federal Rules of Appellate Procedure, and applied separately for a transcript of the testimony presented at her trial, “ * * * as to be later designated * * *,” to be paid by the United States, 28 U.S.C. § 753(f). There has been no response by the prosecution. The motion hereby is granted in part and denied in part.
The defendant hereby is authorized to proceed on appeal without prepayment of fees and costs or giving of security therefor. Fees for the transcript of the evidence received on the hearing of the defendant’s motion for a suppression of evidence of contraband seized shall be paid by the United States out of money appropriated for that purpose. As to such issue, a substantial question is presented. The defendant’s application for a transcript of the evidence on trial does not present a substantial question, and this Court hereby certifies that the appeal, as to the sufficiency of the evidence on trial (assuming the legality of the search and seizure) is not taken in good faith. The evidence at trial, in-*174eluding that not suppressed was ample to sustain the jury’s finding beyond a reasonable doubt that the defendant is guilty as charged.